EXHIBIT 10.4

 
WEB.COM, INC.
2006 EQUITY INCENTIVE PLAN
NOTICE OF GRANT
(Format for Restricted Stock - 5 Year Vest)

 
This Notice of Grant (the "Agreement") is made and entered into as of the date
of grant set forth below (the "Date of Grant") by and between Web.com, Inc., a
Minnesota corporation (f/k/a Interland, Inc.) (the “Company”), and the
participant named below (the "Participant"). Capitalized terms not defined
herein shall have the meaning ascribed to them in Web.com, Inc. 2006 Equity
Incentive Plan (f/k/a the Interland, Inc. 2006 Equity Incentive Plan). 
 
Participant:        
Shares of Restricted Stock:      
Date of Grant:       
First Vesting Date:      On month following Date of Grant
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate, effective as of the Date of Grant.




WEB.COM, INC.
PARTICIPANT
       
By:
 
/s/ Jeffrey M. Stibel
___________________________________
 
(Signature)
   
Jeffrey M. Stibel
 ___________________________________
(Please print name)
(Please print name)
   
Chief Executive Officer
 
(Please print title)
 

 

 
1


--------------------------------------------------------------------------------



TERMS AND CONDITIONS
OF NOTICE OF GRANT


1. GRANT OF SHARES. The Company hereby grants to Participant the shares of the
Company’s Common Stock, .01 par value, set forth above as Shares of Restricted
Stock (the "SHARES"), subject to all of the terms and conditions of this
Agreement and the Plan.


2. VESTING.


2.1 Vesting Period. Provided Participant continues to provide services to the
Company or a Subsidiary, the Shares will become vested as follows: (i) no Shares
will vest until the First Vesting Date set forth on the first page of this
Agreement (the "FIRST VESTING DATE"); (ii) on the First Vesting Date 1.67% of
the Shares will become fully vested and free of any risk of forfeiture on the
part of the Participant; and (iii) thereafter at each of the fifty-nine (59)
succeeding monthly anniversaries of the First Vesting Date an additional 1.67%
of the Shares will become fully vested and free of any risk of forfeiture on the
part of the Participant until the Shares are vested with respect to one hundred
percent 100% of the Shares. If application of the vesting percentage causes a
fractional share, such share shall be rounded down to the nearest whole share
for each month except for the last month in such vesting period, at the end of
which last month all remaining Unvested Shares shall become fully vested.


2.2 Vesting. Shares that are vested pursuant to the schedule set forth in
Section 2.1 are "VESTED SHARES." Shares that are not vested pursuant to the
schedule set forth in Section 2.1 are "UNVESTED SHARES."


3. TERMINATION.


3.1 Termination for Any Reason If Participant is Terminated for any reason
(including for death or Disability), then vesting of the Shares will cease on
the Termination Date and the Participant will not receive any further Vested
Shares after the Termination Date.


3.2 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Participant any right to continue in the employ of, or other relationship
with, the Company or a Subsidiary or limit in any way the right of the Company
or a Subsidiary to terminate Participant's employment or other relationship at
any time, with or without Cause.


3.3 Confidentiality. Participant agrees that information regarding this Notice
of Grant, including, but not limited to, the issuance of the Shares to
Participant and the number of Shares subject hereto, is Company confidential
information, and is subject to Participant's obligations to maintain such
information in confidence. Participant agrees not to disclose such information
to any third party, except to his or her immediate family members, accountants,
financial advisors and attorneys (each of whom shall be informed of the
confidential nature of the information and agree not to disclose the information
to any third party), or as required by law. Participant agrees that the
Committee may, at its discretion, immediately terminate all or part of this
grant if Participant violates this Section 3.5.

 
2

--------------------------------------------------------------------------------


4. MANNER OF EXERCISE.


4.1 Reserved


4.2 Reserved


4.3 Reserved


4.4 Tax Withholding. Prior to the issuance of the Shares, Participant must pay
or provide for any applicable federal, state and local withholding obligations
of the Company or any Subsidiary. If the Committee permits, Participant may
provide for payment of withholding taxes by requesting that the Company retain
the minimum number of Shares with a Fair Market Value equal to the minimum
amount of taxes required to be withheld; but in no event will the Company
withhold Shares if such withholding would result in adverse accounting
consequences to the Company or any Subsidiary. In such case, the Company shall
issue the net number of Shares to the Participant by deducting the Shares
retained from the Shares issuable upon exercise.
 
5. CORPORATE TRANSACTIONS.


5.1 Acceleration of Vesting. In the event of a Change in Control all outstanding
Unvested Shares shall become fully vested, and such Shares shall be assumed or
replaced by the Acquiring Corporation which assumption, conversion or
replacement will be binding on all Participants.


5.2 Replacement Awards. Replacement Shares shall be at least as favorable to
Participants in every respect as those replaced.


5.3 Other Treatment. Subject to any greater rights granted to Participants under
the foregoing provisions of this Section 5, in the event of the occurrence of
any transaction described in Section 5.1 hereof, any outstanding Unvested Shares
will be treated as provided in the applicable agreement or plan of merger,
consolidation, dissolution, liquidation or sale of assets.


6. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and transfer of Shares
shall be subject to compliance by the Company and Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's Common
Stock may be listed at the time of such issuance or transfer. Participant
understands that neither the Company nor any Subsidiary is under any obligation
to register or qualify the Shares with the SEC, any state securities commission
or any stock exchange to effect such compliance.


3

--------------------------------------------------------------------------------


7. NONTRANSFERABILITY. Unvested Shares may not be transferred in any manner
other than by will or by the laws of descent and distribution or as determined
by the Committee. The terms of this Notice of Grant shall be binding upon the
executors, administrators, successors and assigns of Participant.


8. TAX CONSEQUENCES.


(a) THE ISSUANCE AND VESTING OF THE SHARES PURSUANT TO THIS AGREEMENT INVOLVES
SUBSTANTIAL TAX CONSIDERATIONS, INCLUDING, WITHOUT LIMITATION, CONSIDERATION OF
THE ADVISABILITY OF THE PARTICIPANT MAKING AN ELECTION UNDER SECTION 83(B) OF
THE INTERNAL REVENUE CODE. THE PARTICIPANT HAS CONSULTED HIS OR HER OWN TAX
ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT. THE
COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER TO THE PARTICIPANT
REGARDING THE TAX CONSEQUENCES OF THE PARTICIPANT'S RECEIPT AND/OR VESTING OF
THE SHARES PURSUANT TO THIS AGREEMENT.
 
(b) If the Participant elects, in accordance with Section 83(b) of the Code, to
recognize ordinary income in the year the Shares are granted to the Participant,
the Company may require at the time of such election an additional payment for
withholding tax purposes based on the fair market value of such Shares as of the
grant date.
 
9. PRIVILEGES OF STOCK OWNERSHIP. Participant will have all of the rights of a
shareholder of the Company with respect to all of the Shares (including the
right to vote on matters for which a vote of shareholders is permitted or
required), regardless of whether the Shares are Vested or Unvested, except as
otherwise expressly set forth in this Agreement. 
 
10. INTERPRETATION. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
the Company and Participant.


11. ENTIRE AGREEMENT. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.


12. NOTICES. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: (i) personal delivery;
(ii) three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (iii) one (1) business day after
deposit with any return receipt express courier (prepaid); or (iv) one (1)
business day after transmission by facsimile, rapifax or telecopier.


4

--------------------------------------------------------------------------------


13. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.


14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota. If any provision of this
Agreement is determined by a court of law to be illegal or unenforceable, then
such provision will be enforced to the maximum extent possible and the other
provisions will remain fully effective and enforceable.


15. ACCEPTANCE. Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts this grant of Shares subject to all the terms
and conditions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon this grant of Shares and that
Participant should consult a tax adviser with respect to such consequences.


5

--------------------------------------------------------------------------------

